Title: To James Madison from Charles Pinckney and James Monroe, 23 May 1805
From: Pinckney, Charles,Monroe, James
To: Madison, James


Dear Sir.
Aranjuez May 23rd 1805
We are sorry to inform you that the negotiation with which we were charged by the President with the government of Spain is concluded, after failing in all its objects, notwithstanding our unwearied and laborious exertions for so great a length of time, to procure to it a different result. We have heretofore availed ourselves of such opportunities as offered to transmit you copies of the papers which had passed in our correspondence with the Minister of Spain on the subject, at the dates of our several letters which accompanied them, by which you were apprized of the tone which his government had assumed in the negotiation. We have now the pleasure to transmit you by Captn. Dutton a copy of those and every subsequent paper which has passed in it. These will give you so clear a view of the transaction that you will not be at a loss for the policy of Spain, in the business, or of the motives which governed us in every stage of it. We endeavoured in obedience to our instructions, to adjust the differences subsisting between the two countries, on such conditions, and to establish their future relations by such arrangements, as were in our judgment, safe honorable and advantageous to Spain, and we pursued the object in a mode the most conciliating that we could adopt. In respect to the conditions we were indeed willing to make some sacrifice on our own responsibility, in the persuasion that under existing circumstances our conduct would be approved. But a very different spirit animated this government in every respect. We experienced on its part neither a spirit of candor or conciliation in the management of the business, or of accomodation in the conditions. In this latter point, it has disclaimed our rights, in every question on which it was possible that a difference of opinion could exist; it has pushed the pretentions of Spain to the most extravagant extent in each, and insisted finally, in a tone not a little imperious, that those exaggerated pretentions should be the standard by which the subsisting differences and their future relations should be regulated. So far as depended on us the business might have been ended in a few weeks; but nothing was more remote from the views of this government than to bring it to an early conclusion. On the contrary its inginuety was displayed in an effort to prolong the negotiation to the latest possible epoch. When we asked of the Minister either the acceptance or rejection of our propositions, he replied that he could do neither till his majesty should be correctly informed of his rights; that a discussion of every point was necessary to give him that information, and that after he obtained it, he should give us the answer which we desired. Se[e]ing very distinctly almost from the commencement, that we had nothing to expect from the justice or friendship of this government, and being of opinion that the delay which was so studiously sought on its part was with no friendly view to us, we resolved as early as the 12th. Feb[r]uary to push the business to a conclusion, as soon as we could, consistent with that prudent and respectful course of conduct, which might be necessary to procure to it a favorable one. With this view, and as we saw that he disapproved of our propositions, we called on him in a note of that date for his own to which we received a similar reply. His Majesty he said was not yet informed of his rights in the points in question; he must get that information from discussion, and that after the discussion should be ended, he would then proceed by negotiation to the arrangement of the whole business in such manner as might prove of advantage to both countries. In our interviews he repeatedly intimated that altho’ we might disagree on every point in the discussion, yet that his government would be willing after it was gone thro’, on a view of the whole subject, to make some sacrifice, as he termed it, to obtain an amicable adjustment. It became therefore necessary, even at this period, to decide whether it would be best to desire an explicit answer to our propositions, and in case it was refused, to end the negotiation at that stage of the discussion. We bestowed on this point all the consideration which it merited, and the result of our deliberations was, that it would be best to proceed in the discussion till it was concluded, in a belief however that that would soon take place. We did not wish to furnish any pretext to his government, how little plausible soever it might be, to sanction his declining to settle by treaty all the differences subsisting between the United States and Spain at this time, we thought it might be useful to answer some of his remarks and to place in a more distinct light some of the questions that were involved in it, and we were not aware that the delay necessarily incident to it, would put us in a less favorable situation to obtain a complyance with our just demands; in addition to which it seemed proper for us to wait and see what the sacrifices were, which he proposed to make when the discussion was concluded, and to which we were the more disposed, from a presumption, against the evidence of very strong facts, that this government must have too just a knowledge of its interest to court a contest with us, especially by refusing its assent to the just and reasonable terms on which we insisted. Under these impressions we proceeded in the business for some time, till finally there remained only one point that of the western limits to be treated of. Here it appeared to us that Mr. Cevallos had resolved to terminate it, having failed for so long a time to answer our last note, after having pressed some points in a manner to excite that expectation. We asked him by a note of March the 30th. if such was his intention, intimating if it was that we should not oppose it. He replied that it was not, and that he should send us a note as soon as he could on the Western limits. We waited several days for his note without receiving one; We then desired an interview, in which we asked when we should receive one? He replied as soon as possible, that he was engaged in it. Would it be in the course of the week? It would not. In the course of the next? He could not promise it: he could neither fix the day nor the week. How long did he think it would require to conclude the business, that is, for him to be ready to conclude it, since it depended on him as we could terminate it at once, and had been ready so to do from the commencement? He thought it was possible to finish it in three months from that time, but would not engage for it. It was on this conversation that our note of the 9th. of April was written, which obtained from him, his reply of the 12th. and in it his essay on the western limits. We had resolved when our note of the 9th. was addressed to proceed no further in the discussion, till we received his propositions, and intimated to him in it, that we deemed it incompatible with our duty so to do. But as we had now entered on the last point of discussion, which brought the business in his own mode so near to a conclusion; as we wished to shew the absurdity of his argument on that point, and establish, in reference to it, the perfect solidity of our claim to the Rio Bravo; and also as we wished to remove some impressions of a personal nature, which he seemed to have taken from our Notes of the 30th. of March, and 9th. of April, and in a spirit of perfect conciliation to open the door again to, and invite on terms the most liberal, the amicable adjustment of the business, we resolved to wave all form and to proceed in the discussion. Accordingly we answered his note on the western limits, in which we also took a review of the part which we had respectively acted in the negotiation, placed in its true light the conduct of each party, and again invited his propositions. This note bore date on the 20th of April, 7th. day after that of his to which it was in reply, and to which we expected of course an early answer. We waited patiently for one, till the 1st. inst. without effect, when it being the day of his weekly rendezvous with the several Ministers of the diplomatick corps, we asked him in a private interview when we should hear from him on the subject of our last. He said it would be soon as he was engaged on it. Would it comprize propositions; to which his reply was understood to be affirmative. Another week had elapsed when a similar occasion furnished another opportunity to make the same enquiry. His reply to it was still equally vague and unsatisfactory. As we had anticipated such an one we had made up our mind as to the part it became us to act in that event. We had resolved on a view of the whole subject, to wait no longer for his propositions but to offer him, on our own part, such terms, as we were willing to close the business on, by treaty if they were accepted, or without if they were rejected. With this view we observed to him that we were disposed to make him a more advantageous offer, in which we should go further than our instructions permitted, but which we should do to meet as far as we could the views of his Majesty, for the purpose of terminating the business amicably at once. He replied that such a proposition, on our part in the present stage, would be premature, as the discussion was not concluded. We had long seen thro’ Mr. Cevallos’s views and given him cause to know that in following him in the discussion, we had done it not solely because he had invited us so to do, but from superior considerations which justified us in that conduct—not because we were the dupes of his management, but that we really wished to furnish an incontrovertible proof of the sincere desire of our government to preserve the relations of friendship with Spain and of the Steadiness and magnanimity with which it pursued that object, while the pursuit could be attributed to such generous motives. As this trait in Mr. Cevallos’s conduct corresponded with the others, we were not at all surprised by it: nor would we be diverted from the course which we had resolved on. We therefore wrote him on the 12th. a note in which we made him the propositions above mentioned, in terms of perfect respect & to which we asked his explicit answer. On the 16th. we received one which was completely so. This answer being of the character already stated, left no cause to doubt the part which it now remained for us to take. Accordingly on the 18th. we informed him that his note of the 15th. had ended the negotiation, on which it became our duty to report the result to our government, and for Mr. Monroe to repair immediately for London where his duties required his presence. As preparitory to this latter measure we requested an audience of their Majesties, to enable him to take leave of them in the usual form, and a passport to leave the country, both of which were granted, in the course of a few days.
As the above details furnish some facts not to be found in the correspondence with the Minister of Spain, we have thought it our duty to give them. If any doubts existed on a view of the other documents, by any circumstance which occurred in the course of the negotiation, relative to the policy of this government in it, we are persuaded that these will tend to remove them.
We do presume that the motive of this government in seeking delay, by the management which it used, was its utter indisposition to accomodate the business with us on just principles. With such a determination, delay might be on many considerations desirable to it. Having the support of France on some important points, and knowing that an attempt was making by her to induce our government to yield explicitly on them, it might wish to protract the business till that end was accomplished. Besides it might hope to profit by the events of the present war. But on our part we did not see that any advantage could be gained by prolonging the negotiation, while we were persuaded that some essential injury might result from it. By prolonging, after so much time had been already consumed in it, we thought that we should have furnished the proof of timid councils: that we expected that our government would yield to the pressure made on it, and thus tend to confirm this government and that of France in increasing that pressure. While the negotiation was continued, under existing circumstances, it seemed to us, as if those powers would have essentially the controul of it. But by withdrawing from it, we were persuaded that we should shew the independance of our government and country to the parties, and put the affair on its true ground in the eyes of other powers, from which some advantage might result hereafter.
Of the terms on which this government would have concluded a treaty with us, you will be able to form a tolerably correct opinion, in some important points, by the documents which we send you. You will observe that it never furnished us with any propositions whatever tho’ often requested; that it refused to ratify the convention of august 11th. 1802 but on conditions we were positively forbid to accept: that it refused any accomodation on account of French spoliations, or the suppression of the deposit at New Orleans: disclaimed our right to West Florida, and asserted theirs on the west of the Mississippi, to a line which should commence at the Gulf of Mexico, between the Caracut and Marmentao rivers and run thence between the Adais and Natchitoches to the red river &c, so that in effect the territory eastward of the Iberville, remaining unimpeached their own, they would not sell it at all unless we gave them the price they chose to extort for it, which by many circumstances we were taught to believe was not less than was given for Louisiana; a sum which however accommodating it might be to their present exigencies, was too ridiculous and absurd for them to propose in any stage of the existing negotiation. Had we yielded in all other points, and consented to give that sum there is reason to believe that the French government, as it would have had it, would have compelled them to cede the territory, but not otherwise.
The propositions which we made were not only in the spirit and in conformity to our instructions, but such as we thought in every respect just & reasonable. Our claim to the Rio Bravo appears to us to be as well founded as that of Spain to any portion of Mexico, which is vacant, and we do conceive that the accomodation which we offered on that side of the Mississippi was worth at least that which was asked in return for it on the eastern side. The territory is more extensive and it is at least as important to Spain to be accomodated on the side next Mexico, as to the United States in respect to Florida; and the advantage of the parties is the standard by which the value ought to be estimated. Besides we were convinced if we succeeded at all we were as likely to do it on these propositions, as on any we could make, at this time, short of the extravagant pretentions above stated. We are convinced if we do succeed by any other terms than those, that it will be owing to the successful course of events, and to the imposing attitude and decision of our government and country. To have proposed other terms at this time would have produced no effect as to an adjustment, while it would have weakened our claims and injured us on any future occasion.
In proposing to accept a cession of West Florida from Spain, and to relinquish the French Spoliations in the manner expressed in our note, we did it with a view to satisfy the pretentions of France in these respects. We deemed it adviseable to take that ground, in the presumption that her government might possibly avail itself of the opportunity thereby furnished, to seperate itself from the question and eventually use its influence with Spain to adjust the business. You will observe that that proposition offered no relinquishment to Spain of those claims, but in case the whole project was accepted; in which the U. States were to pay on that account to the creditors a sum to be specified, for which they would have found in other respects a reasonable indemnity.
The absurdity of some of Mr. Cevallos’s remarks in his note of March 4th. on the Subject of French spoliations, which tho’ substantially shewn in ours of Feby 26th. would nevertheless have been more fully exposed, had they been made at an earlier period. But as we saw that he was disposed to spin out the discussion on any point on which we would dwell, to the greatest possible length, we thought it better to leave the subject on the general and sound principles on which it already stood, than to continue the discussion on it. We took the opportunity however when we sent him our note of the 12th. inst. containing our last propositions, to accompany it with a statement of both French and Spanish spoliations, in which was noted all the material facts which occurred in France, respecting the former. These were obtained from General Armstrong and Mr. Skipwith, and were therefore perfectly correct. They prove very satisfactorily in our judgment that French spoliations condemned in Spanish ports, were not contemplated either by the United States or France, when their treaty of 1800 was entered into, and of course that the relinquishment of that claim, so far as respected Spain, on our part, formed no consideration in that transaction.
On these documents and remarks we submit this interesting subject, and our conduct in it, to the consideration of our government. We are conscious of having done every thing in our power to bring it to a different issue but that was utterly impossible. Had we ever been able to obtain of the Minister any propositions on the part of his government for the adjustment of the business, we should have entered into communication on them, in the hope of a favorable result. But none were made either by letter or in conversation, and the only communications which looked to that object, were found in the intimations which he occasionally gave us, that we might expect them after the discussion was ended. To what great length the discussion was prolonged, and how slight the pretext for it, you have seen by the documents themselves. By them also you have likewise seen in what manner he complied with the intimations above mentioned, on the faith of which we had attended him so long a time.
As we did not wish to compromit our government more than was unavoidable it was thought proper that Mr Monroe should take leave of their Majesties in the usual form. In so doing he availed himself of the opportunity to observe to his majesty, that the failure of the negotiation, was attributable to his government and not that of the U.States, for reasons which he took the liberty to mention. A copy of his address is inclosed. As nothing was said in any communication respecting the ordinary Mission,  it remains of course in force. At present it is our opinion that Mr. Pinckney should continue here, or leave some person charged with our affairs, should he find it inconvenient to remain, till the orders from our government are received on the subject. We are however strong in the persuasion that all our concerns depending with this government, as well those of individuals as of the publick will remain suspended by it, till our differences are adjusted.
The result of this negotiation forms an interesting crisis in our affairs which it has been impossible to prevent, and to which the wisdom firmness and virtue of our government, will be fully equal. Having justice on its side, and having given the most ample proof of its moderation, there can be no doubt that its decision on the part now to be taken will be such as to sustain the high character of the American Nation, vindicate its just rights, and merit the general approbation of our fellow citizens.
We have prevailed on Captain Dutton to go express with this dispatch and to deliver it to you in person. His conduct thro’ the whole course of the negotiation in being the active and confidential agent under it, in all concerns in which he could be useful, and who by leaving again his own important affairs to charge himself with this communication, gives a new proof of his patriotism and devotion to the interest of his country, make it our duty to give him this testimonial of our acknowledgement of his services, and to recommend him particularly to your attention. We are, Dear Sir, with great respect and esteem, very sincerely your very Obt. Servts.
Charles Pinckney
Jas. Monroe
